JESSE G. YATES, III & MELISSA LONG YATES, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentYates v. Comm'rDocket No. 3685-11United States Tax Court2013 U.S. Tax Ct. LEXIS 41; March 28, 2013, DecidedYates v. Comm'r, T.C. Memo 2013-28, 2013 Tax Ct. Memo LEXIS 30">2013 Tax Ct. Memo LEXIS 30 (T.C., 2013)2013 U.S. Tax Ct. LEXIS 41">*41 Petitioner, Pro se.For Respondent: Olivia H. Rembach, Greensboro, NC.Joseph Robert Goeke, Judge.Joseph Robert GoekeDECISIONPursuant to the Memorandum Findings of Fact and Opinion of this Court (T.C. Memo. 2013-28, filed January 24, 2013, the parties were to file computations under Rule 155.On March 14, 2013, respondent filed his Computation for Entry of Decision, in compliance with the Court's Opinion determining the issues in the case, together with a proposed decision attached thereto.On March 15, 2013, a Notice of Filing of Computation under Rule 155 was issued to petitioners directing that if there was an objection, petitioners were to file a notice of objection, accompanied by an alternative computation on or before April 5, 2013.On March 11, 2013, petitioners filed a Computation for Entry of Decision. However, no alternative decision document accompanied the objection. Petitioners reiterate their earlier request to revise its Opinion "based on additional evidence submitted as allowed for IRS tax court statutes". Petitioners then attached documentation for the Court to reconsider its position. However, the documentation did not set forth any computation and coinciding decision 2013 U.S. Tax Ct. LEXIS 41">*42 document..Upon review of the foregoing materials, we find that petitioners have shown no error in respondent's computations, and the Court is satisfied that they are correct. Given due consideration thereto, it is herebyORDERED and DECIDED: That there is a deficiency in income tax due from petitioners for the taxable year 2006 in the amount of $70,912.00;That there is a penalty due from petitioners for the taxable year 2006, under the provisions of section 6662(a), I.R.C., in the amount of $14,182.40.(Signed) Joseph Robert GoekeJudgeENTERED: MAR 28 2013